from Rico-Rios and his former defense counsel. The district court
                concluded that Rico-Rios was not improperly denied his right to a direct
                appeal, see Thomas v. State, 115 Nev. 148, 150, 979 P.2d 222, 223 (1999);
                Lozada v. State, 110 Nev. 349, 354-55, 871 P.2d 944, 947 (1994), and that
                "he fail[ed] to articulate, let alone establish," that he was prejudiced by
                counsel's failure to contact the Mexican consulate, see generally Garcia v.
                State, 117 Nev. 124, 128-29, 17 P.3d 994, 996-97 (2001). The district
                court's findings are supported by substantial evidence and not clearly
                wrong, and Rico-Rios has not demonstrated that the district court erred as
                a matter of law.   See Hill v. Lockhart, 474 U.S. 52, 59 (1985); see also
                Strickland v. Washington, 466 U.S. 668, 687-8.8, 694 (1984); Kirksey v.
                State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996). Therefore, we
                conclude that the district court did not err by rejecting Rico-Rios'
                ineffective-assistance claims, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Gibbons


                                                             Lici I AJ'        , J.
                                                   Douglas


                                                                                  J.
                                                   Saitta




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc:   Hon. Lidia Stiglich, District Judge
                      Story Law Group
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A